DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4 and 6-17 are pending as amended on 4/16/2021. Claim 15 stands withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 4/16/2021. In particular, claim 1 has been amended to incorporate limitations previously recited in claims 2 and 5. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 3 is objected to because of the following informalities:  the last line of claim 3 recites a mass % range for the amount of end structure of formula II. For consistency with claim 1, Applicant may wish to consider amending the last line of claim 3 to utilize the same formatting and language found in the last three lines of claim 1 (e.g., by replacing the last line of claim 3 with “wherein the end structure represented by General Formula (II) is present in an amount of 0.1 to 5% by mass with respect to 100% by mass of the end-modified polyamide resin”).  


Claim Rejections - 35 USC § 103
Claims 1, 4, 7-10, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al (WO 2015/182693; English language equivalent US 2017/0190839 cited herein) and Wakeman et al (US 2012/0178325).
As to claims 1, 4, 7-9 and 16, Okubo discloses a terminal modified polyamide resin (abstract) and molded articles formed therefrom [0060, 0117]. Okubo teaches that it is generally known that polyamide having higher molecular weights have better mechanical characteristics, but such polyamides have high melt viscosities and thus lower processability [0004]. Okubo teaches that introducing a specific polyalkylene ether structure into terminals of a polyamide resin can provide a high molecular weight polyamide with a low melt viscosity, thus providing a polyamide with excellent molding processability and crystallinity [0013]. 
In particular, Okubo exemplifies a polyamide prepared from hexamethylene diamine, adipic acid and 2% by mass Jeffamine M1000 (see table 1, example 2). Jeffamine M1000 provides an end group structure according to instant formula (I), and has a structure which differs from a repeating structural unit of the backbone of the polymer. The amount of M1000-derived end structure (2% by mass) falls within the presently recited range of 1-20% by mass. The polyamide of example 2 further has 63 mol/t carboxyl (COOH) groups (calculated based on 1 mmol/g = 907 mol/t) and 75 mol/t amino (NH2) groups, and therefore contains 138 mol/t total amino and carboxyl end groups (within a range of 50-150 mol/t recited in claim 7) and a ratio of amino/carboxyl end groups is 1.19 (within a range of 0.5-2.5 as recited in claim 7). The polyamide 
Okubo teaches that any fillers commonly used as fillers for resins can be used to provide a molded article with improved strength, rigidity, heat resistance and dimensional stability. Okubo teaches glass fibers and carbon fibers as most preferred [0051]. However, Okubo fails to specifically teach that the carbon fibers are continuous, and fails to teach a suitable amount of carbon fibers. 
Wakeman teaches that fiber reinforced plastic composite structures have been designed because of their excellent physical properties resulting from the combination of the fibrous material and the polymer matrix. Wakeman teaches that composite materials are desired due to a unique combination of lightweight, high strength and temperature resistance [0003]. Wakeman names polyamides as being particularly well suited for manufacturing composite structures [0004]. Wakeman teaches that the fibrous material can be continuous or discontinuous [0045], teaches unidirectional fiber strands as an example of aligned fibrous structures [0044], and teaches carbon fibers as a more preferred fibrous material [0046]. Wakeman teaches that preferably, the amount of fibrous material is between 40-60% by volume based on the total volume of the composite structure [0048], which falls within the presently claimed range of 20-70% by volume.
When preparing a fiber-reinforced thermoplastic material, the person having ordinary skill in the art would have been motivated to select any appropriate type of fibrous material depending on the end use application and required mechanical 
As to claim 10, modified Okubo suggests a material according to claim 1, as set forth above. Okubo fails to specifically teach the melt viscosity of the polyamide of example 2 measured under the presently claimed conditions. However, given that Okubo exemplifies a polyamide resin having the same structure as presently claimed, and having a molecular weight and relative viscosity within the presently claimed ranges, there is reasonable basis to conclude that the polyamide exemplified by Okubo has a melt viscosity (i.e., another measure of molecular weight) within the presently claimed range. Alternatively, Okubo teaches the desirability of a low melt viscosity in order to provide excellent processability [0019]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the material of modified Okubo having any desirably low melt viscosity, including within the presently claimed range of not more than 30 Pa.
As to claims 12-14, Okubo fails to specifically teach the retention of molecular weight, melt viscosity and weight reduction properties as recited in present claims 12-14. 
However, according to the specification as filed [0071-2], inclusion of a total of amino and carboxyl end groups in an amount not less than 50 mol/t suppresses a decrease in the molecular weight retention rate, and inclusion in an amount not more than 150 mol/t suppresses an increase in molecular weight during melt retention. Additionally, as the difference between amino and carboxyl end groups increases, polymerization during melt retention is less likely, resulting in decrease in molecular weight due to thermal decomposition and larger decreases in melt viscosity. Furthermore, an amino/carboxyl ratio of not less than 0.5 suppresses thermal decomposition of the structure of formula (I). 
As established in the rejection above, modified Okubo suggests a material comprising a polyamide having a total amino and carboxyl content within the presently claimed and described ranges, and having an amino/carboxyl ratio within the presently claimed and described ranges. Given that the end group contents/ratio of Okubo’s polyamide and the polyamide described in the instant specification are substantially similar, there is reasonable basis to conclude that the properties associated with amino and carboxyl content in the polyamide of Okubo and the polyamide described in the instant specification are substantially similar. There is reasonable basis to conclude, therefore, that modified Okubo suggests a material comprising a polyamide resin having a molecular weight retention rate, a melt viscosity retention rate and weight reduction . 

Claims 1, 4, 7-10, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (US 2014/0127521) in view of Okubo et al (WO 2015/182693; English language equivalent US 2017/0190839 cited herein) and Wakeman et al (US 2012/0178325).
As to claims 1, 4, 7-9, 16 and 17, Ishibashi discloses a composite molded article comprising a fiber reinforced thermoplastic resin (preform a) and a molded article containing a thermoplastic resin (preform b) at least partly bonded to each other (abstract). 
In particular, Ishibashi discloses a preform (a) which contains reinforcing fibers arranged to be extended between arbitrary two end parts of the preformed [0018-20, 0025] (i.e., aligned in one direction). The preform can be prepared by impregnating a thermoplastic resin into, for example, a continuous fiber base material [0045]. Ishibashi teaches utilizing continuous carbon fibers as the reinforcing fibers in order to exhibit the high characteristics of the reinforcing fibers most strongly [0038]. 
With regard to the thermoplastic material, Ishibashi teaches that the thermoplastic resin utilized to form the preforms can be a polyamide [0036], [0048]. However, Ishibashi is silent with regard to an end modification of the polyamide. 
Okubo discloses a terminal modified polyamide resin (abstract) and molded articles formed therefrom [0060, 0117]. Okubo teaches that it is generally known that polyamide having higher molecular weights have better mechanical characteristics, but 
In particular, Okubo exemplifies a polyamide prepared from hexamethylene diamine, adipic acid and 2% by mass Jeffamine M1000 (see table 1, example 2). Jeffamine M1000 provides an end group structure according to instant formula (I), and has a structure which differs from a repeating structural unit of the backbone of the polymer. The amount of M1000-derived end structure (2% by mass) falls within the presently recited range of 1-20% by mass. The polyamide of example 2 further has 63 mol/t carboxyl (COOH) groups (calculated based on 1 mmol/g = 907 mol/t) and 75 mol/t amino (NH2) groups, and therefore contains 138 mol/t total amino and carboxyl end groups (within a range of 50-150 mol/t recited in claim 7) and a ratio of amino/carboxyl end groups is 1.19 (within a range of 0.5-2.5 as recited in claim 7). The polyamide further has a relative viscosity of 2.10, which falls within the presently claimed range of 1.3 to 3.0 in claim 8, and a molecular weight of 34,300 g/mol, which falls within the range of instant claim 9.
In view of Okubo’s teaching that carbon fiber can be added for improving properties [0051], one having ordinary skill in the art would have recognized that 
Ishibashi further fails to specifically teach an amount of reinforcing fibers with respect to 100% by volume of the base material.
Wakeman teaches that fiber reinforced plastic composite structures have been designed because of their excellent physical properties resulting from the combination of the fibrous material and the polymer matrix. Wakeman teaches that composite materials are desired due to a unique combination of lightweight, high strength and temperature resistance [0003]. Wakeman names polyamides as being particularly well suited for manufacturing composite structures [0004]. Wakeman teaches that the fibrous material can be continuous or discontinuous [0045], and teaches carbon fibers as a more preferred fibrous material [0046]. Wakeman teaches that preferably, the ratio between the fibrous material is between 40-60% by volume based on the total volume of the composite structure [0048], which falls within the presently claimed range of 20-70% by volume.
When preparing a fiber-reinforced thermoplastic material, the person having ordinary skill in the art would have been motivated to utilize an amount of fibrous material which is known to provide the excellent physical properties associated with fiber-reinforced plastic composite structures in order to ensure that ultimately produced composite has the expected improved properties (e.g., high strength, lightweight). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composite molded article comprising a carbon fiber-reinforced terminal-modified polyamide, as suggested by modified Ishibashi, utilizing fibers in an amount of 40-60% by volume, as disclosed by Wakeman, in order to ensure that the product of modified Ishibashi exhibits the expected improvement in mechanical properties associated with fiber reinforcement.
As to claim 10, modified Ishibashi suggests a material according to claim 1, as set forth above, which comprises Okubo’s terminal-modified polyamide resin. Okubo fails to specifically teach the melt viscosity of the polyamide of example 2 measured under the presently claimed conditions. However, given that Okubo exemplifies a polyamide resin having the same structure as presently claimed, and having a molecular weight and relative viscosity within the presently claimed ranges, there is reasonable basis to conclude that the polyamide exemplified by Okubo has a melt viscosity (i.e., another measure of molecular weight) within the presently claimed range. Alternatively, Okubo teaches the desirability of a low melt viscosity in order to provide excellent processability [0019]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the material of modified Ishibashi .s. 
As to claims 12-14, modified Ishibashi suggests a material according to claim 1, as set forth above, which comprises Okubo’s terminal-modified polyamide resin. Okubo fails to specifically teach the retention of molecular weight, melt viscosity and weight reduction properties of the polyamide resin as recited in present claims 12-14. However, according to the specification as filed [0071-2], inclusion of a total of amino and carboxyl end groups in an amount not less than 50 mol/t suppresses a decrease in the molecular weight retention rate, and inclusion in an amount not more than 150 mol/t suppresses an increase in molecular weight during melt retention. Additionally, as the difference between amino and carboxyl end groups increases, polymerization during melt retention is less likely, resulting in decrease in molecular weight due to thermal decomposition and larger decreases in melt viscosity. Furthermore, an amino/carboxyl ratio of not less than 0.5 suppresses thermal decomposition of the structure of formula (I). 
As established in the rejection above, Okubo discloses a polyamide having a total amino and carboxyl content within the presently claimed and described ranges, and having an amino/carboxyl ratio within the presently claimed and described ranges. Given that the end group contents/ratio of Okubo’s polyamide and the polyamide described in the instant specification are substantially similar, there is reasonable basis to conclude that the properties associated with amino and carboxyl content in the polyamide of Okubo and the polyamide described in the instant specification are substantially similar. There is reasonable basis to conclude, therefore, that modified Ishibashi suggests a material comprising a polyamide resin having a molecular weight . 

Allowable Subject Matter
Claims 3, 6 and 11 are objected to as being dependent upon a rejected base claim (and for an informality in claim 3), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and to address the informality).
The closest prior art is considered to be Okubo, as set forth above. Okubo discloses a polyamide resin as recited within claim 1. In combination with Wakefield, Okubo suggests a fiber reinforced polyamide material according to claim 1. However, Okubo does not disclose or suggest, in addition to the polyalkylene ether end structures, further including end structures according to instant formula II in an amount of 0.1-5 mass%. The examiner is unaware of prior art which discloses or suggests a fiber reinforced polyamide material, as recited in claim 3, wherein the polyamide resin has end structures according to both instant formulas (I) and (II) in the recited amounts. 


Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered.
Applicant argues that the rejection under 35 USC 112(b) has been overcome by amendment. The examiner agrees and the rejection has been withdrawn.
Applicant argues (pp 6-7) that the anticipation rejection over Okubo has been overcome by the amendment to claim 1. The examiner agrees and the rejection has been withdrawn.
Applicant argues (p 7) that the rejection over Sudo has been overcome because Sudo has been disqualified as prior art. The examiner agrees that, in view of Applicant’s statement on page 7 invoking the prior art exception under 35 USC 102(b)(2)(C) and establishing common ownership, Sudo no longer qualifies as prior art. The rejection over Sudo has been withdrawn.
Applicant argues (pp 8-10) that the previously set forth obviousness rejections have been overcome by the incorporation of claims 2 and 5 into claim 1. The examiner agrees, and the previously set forth rejections have been withdrawn.
However, with the exception of claims 3, 6 and 11, the amended claims are not free of prior art. New grounds of rejection necessitated by Applicant’s amendment have been set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RACHEL KAHN/           Primary Examiner, Art Unit 1766